Citation Nr: 0829268	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  04-20 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bronchial pneumonia.


REPRESENTATION

Appellant represented by:	Stuart Brown, Attorney


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
September 1969, from January 1971 to July 1975, and from June 
1980 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  The veteran appeared for both a 
RO hearing in November 2005 and a Travel Board hearing in May 
2008.

The veteran's initial claim also included the issue of 
service connection for a tailbone disorder.  In his May 2004 
VA Form 9, however, he limited his appeal to the bronchial 
pneumonia issue.


FINDING OF FACT

The veteran's claimed bronchial pneumonia has not been shown 
to be etiologically related to any injury or disease 
contracted during his active duty service.


CONCLUSION OF LAW

The veteran's claimed bronchial pneumonia was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303(a).  
Service connection requires competent evidence showing:  (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

II.  Analysis

The Board has reviewed the veteran's service medical records 
and notes he was periodically treated for acute upper 
respiratory infections throughout his service, beginning in 
July 1971.  The veteran received treatment again for an upper 
respiratory infection in November 1971, late March 1972, and 
early April 1972.  In late May and early June 1974, the 
veteran was treated for sore throat, headaches, sinus 
congestion, and coughing.  At that time, he was diagnosed 
with acute pharyngitis of unknown cause.  In January 1981, 
during his third period of service, the veteran was treated 
for complaints of fever, sore throat, congestion, and 
coughing; the impression was listed as bronchitis.  His 
treatment included tetracycline.  A few days later, it was 
noted that his fever had broken within 24 hours and that he 
was feeling much improved, although he was still coughing.  
The impression was pneumonia.  Several days later, the 
veteran was "[f]eeling great" and had a minimal residual 
cough.  The chest x-ray was described as "OK" and the 
previous pneumonia, which was in the left lower lobe, could 
easily been seen on the earlier x-ray.  At a pulmonary 
function study performed in May 1985, the veteran indicated 
that he had been a smoker for six years and had quit smoking 
six years earlier.  The examiner provided no commentary on 
the pulmonary testing results.

Subsequently, the earliest medical records pertinent to the 
claim at issue are November 1996 private hospital records 
relating to treatment for complaints of cough, sinus 
congestion, and sore throat.  At that time, the assessment 
was suspected bronchitis with secondary reactive pattern.  
The next pertinent medical record is a July 2003 VA hospital 
record indicating that the veteran reported, as part of his 
medical history, that he contracted pneumonia from a 
contaminated air system in an airplane.  In December 2003, 
the veteran was treated at a VA medical facility for 
complaints of cough, low grade fever, and increased sputum 
that had persisted since November.  In May 2005, he was seen 
by a private physician for a viral upper respiratory 
infection.

The veteran underwent a VA medical examination in January 
2007.  The examination was conducted by a medical examiner 
who reviewed the claim file.  At the examination, the veteran 
stated that he was diagnosed with pneumonia in 1984, one to 
two days after taking three to four breaths in an aircraft 
oxygen delivery system.  The veteran also reported that he 
has been hypersensitive to colds since that event.  Based 
upon the examination and review of the claim file, the 
examiner concluded that any initial or subsequent respiratory 
condition was not due to three to four breaths of mask 
ventilation.  The examiner predicated his findings on his 
determination that the veteran's service records made no 
mention of any event in which the veteran was inhaled 
contaminated air.  He noted the veteran was treated for 
pneumonia in 1981, but also indicated that these records do 
not contain any references to any exposure to contaminated 
air.  The examiner also noted that symptoms resolved after a 
course of antibiotics.  Although the examiner acknowledged 
that a person who had been exposed to chemically contaminated 
air might contract a chemical pneumonitis, he stated such a 
condition would not respond to antibiotics in the time frame 
noted in the service medical records.

The Board has reviewed the above evidence and notes the 
veteran was treated on multiple occasions for upper 
respiratory symptoms during service.  The post-service 
treatment records, however, do not indicate any respiratory 
problems for over 11 years, as the earliest record pertaining 
to treatment for respiratory symptoms is dated in November 
1996.  There are no post-service records that link any 
respiratory conditions to service.  The only opinion of 
record addressing linkage is the VA examination report of 
January 2007.  This examination opinion contradicts the 
veteran's contentions by concluding that it is not likely 
that any initial or subsequent respiratory condition is due 
to three to four breaths of mask ventilation.

The only evidence of record supporting the veteran's claim is 
his own lay opinion expressed at his RO hearing in November 
2005 and Travel Board hearing in May 2008.  The veteran 
stated that in the period between 1982 to 1983 he contracted 
pneumonia from a contaminated oxygen system on a C-141 
aircraft.

Notwithstanding the veteran's contentions at his RO hearing 
and his Travel Board hearing that he was exposed to 
contaminated air during service and that this caused him to 
contract a respiratory illness, such contentions are 
substantially rebutted by the January 2007 VA examination 
opinion.  See Buchanan v. Nicholson, 451F.3d 1331, 1336-7 
(Fed. Cir. 2006) (holding the Board is obligated to, and 
fully justified in, determining whether lay testimony is 
credible in and of itself, and that the Board may weigh the 
absence of contemporary medical evidence against lay 
statements).  Moreover, while the veteran reported, in July 
2003, a history of pneumonia from a contaminated air system 
in an airplane, the examiner provides no further commentary 
on this matter.

The United States Court of Appeals for Veterans Claims has 
consistently held that service connection may not be 
predicated on lay assertions of medical causation. See 
Grotveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In the 
present case, the veteran has not been shown to possess the 
requisite medical training, expertise or credentials 
necessary to render either a diagnosis or a competent opinion 
as to medical causation.  Accordingly, his lay opinion does 
not constitute competent medical evidence and lacks probative 
value as to the matter of medical diagnosis and causation.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (holding a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for chronic bronchial 
pneumonia, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.	Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also, Quartuccio v. Principi, 16 
Vet. App. 112 (2004).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Prinicipi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed.Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his service connection claim in a July 2002 letter.  Any 
deficiencies of notification that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted are not 
prejudicial, insofar as the veteran's claim is being denied.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, VA has fulfilled its duty to assist by 
obtaining identified and available evidence necessary to 
substantiate the claim.  A VA medical examination was 
performed by an examiner who reviewed the veteran's claim 
file.  Also, at his May 2008 Travel Board hearing, the 
veteran indicated he might seek a comprehensive respiratory 
evaluation at his own expense and further indicated he would 
provide any records pertinent thereto.  Toward that end, the 
record was held open for 60 days.  The veteran apparently did 
not seek any further evaluation, as no additional records 
were received by the Board.  Also, the veteran's wife 
recalled an occasion in which a friend trained as a nurse 
provided the veteran with a bronchial tube while on a dancing 
trip for vacation.  No formal treatment was reported, 
however.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bronchial pneumonia is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


